Appeal by the defendant from a judgment of the Supreme Court, Suffolk County *820(R. Doyle, J.), rendered October 24, 2011, convicting him of willfully attempting in any manner to evade or defeat the taxes or payment thereof on 10,000 cigarettes or more, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court failed to conduct a hearing or adduce sufficient evidence to determine the amount of restitution imposed is unpreserved for appellate review, since the defendant failed to request a hearing or otherwise challenge the amount of restitution imposed at sentencing (see People v Winslow, 100 AD3d 1031 [2012]; People v Toomer, 61 AD3d 899, 900 [2009]). In any event, since the defendant agreed to the amount of restitution imposed as part of a plea agreement, the Supreme Court did not err in imposing restitution in the sum of $62,640 without conducting a hearing (see People v Winslow, 100 AD3d 1031 [2012]; People v Toomer, 61 AD3d at 900). Dillon, J.P., Hall, Roman and Cohen, JJ., concur.